Jackson, Judge.
1. It was moved to arrest the judgment in this case upon two grounds : first, that the initials of one or more of the given names of the grand jurors who found the bill of indictment were used to designate them, the surname being set out in full; and, secondly, that no prosecutor’s name appeared on the bill. The first exception was decided in 18 Ga., 460 ; and the second is equally formal, and was cured by the verdict under the rule in the Code, §4629, and 22 Ga., 75. Judgment should not be arrested on account of such mere formalities.
2. The verdict is fully supported by the evidence. It was a clear case of murder, and was fully proven.
J udgment affii’med.